Exhibit 10.4

Execution Version

INSTRUMENT OF RESIGNATION AND SUCCESSION OF AGENT AND SECOND AMENDMENT TO SENIOR
SECURED TERM LOAN AGREEMENT

THIS INSTRUMENT OF RESIGNATION AND SUCCESSION OF AGENT AND SECOND AMENDMENT TO
SENIOR SECURED TERM LOAN AGREEMENT (this “Agreement”), is dated as of May 13,
2020, by and among Barclays Bank PLC (in its individual capacity, “Barclays”),
as Original Agent (as defined below), Wilmington Trust, National Association (in
its individual capacity, “WTNA”), as Successor Agent (as defined below), the
undersigned Lenders, and Ultra Resources, Inc., a Delaware corporation (the
“Borrower”). Capitalized terms used in this Agreement and not otherwise defined
herein shall have the respective meanings assigned thereto in the hereinafter
defined Credit Agreement.

PRELIMINARY STATEMENTS

WHEREAS, Barclays is serving as the Administrative Agent (in such capacity, the
“Original Agent”) under that certain Senior Secured Term Loan Agreement, dated
as of April 12, 2017, among the Borrower, Ultra Petroleum Corp., a Yukon
corporation, UP Energy Corporation, a Delaware corporation, each of the Lenders
from time to time party thereto, and the Original Agent (as amended, amended and
restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”);

WHEREAS, the Original Agent is party to that certain Collateral Agency
Agreement, dated as of April 12, 2017, among Bank of Montreal, as revolving
administrative agent and collateral agent, the Original Agent, as term loan
administrative agent, the additional agents and trustees from time to time party
thereto, and the several grantors from time to time party thereto (as amended,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Collateral Agency Agreement”);

WHEREAS, the Original Agent is party to that certain First Lien/Second Lien
Intercreditor Agreement, dated as of December 21, 2018, among Bank of Montreal,
as revolving administrative agent and as collateral agent for the senior secured
parties, the Original Agent, as term loan administrative agent, Wilmington
Trust, National Association, as the second lien collateral agent for the junior
priority parties, and the Borrower (as amended, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Intercreditor
Agreement”).

WHEREAS, each of the Collateral Agency Agreement and the Intercreditor Agreement
is a Loan Document under the Credit Agreement;

WHEREAS, the Original Agent wishes to resign as Administrative Agent under the
Credit Agreement and each of the other Loan Documents and has given notice to
the Borrower and the Lenders of its intention to resign as the Original Agent in
the Notice of Resignation of Administrative Agent, dated April 27, 2020; and

WHEREAS, the Majority Lenders desire to appoint WTNA as successor Administrative
Agent under the Credit Agreement and each of the other Loan Documents (in such
capacity, the “Successor Agent”), the Borrower acknowledges and agrees to such
appointment, and WTNA agrees to serve as Successor Agent under the Credit
Agreement and each of the other Loan Documents.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto agree as follows:

 

  1.

The Original Agent hereby confirms its resignation as Original Agent under the
Credit Agreement, the Collateral Agency Agreement, the Intercreditor Agreement
and each of the other Loan Documents pursuant to Section 11.06 of the Credit
Agreement. As of the Effective Date (as defined below), all powers, rights and
obligations of the Original Agent under the Credit Agreement, the Collateral
Agency Agreement, the Intercreditor Agreement, and each of the other Loan
Documents shall cease and terminate.

 

  2.

Pursuant to Section 11.06 of the Credit Agreement, each of the undersigned
Lenders, constituting the Majority Lenders, hereby accepts the resignation of
the Original Agent as Administrative Agent under the Credit Agreement, the
Collateral Agency Agreement, the Intercreditor Agreement and each of the other
Loan Documents.

 

  3.

Pursuant to Section 11.06 of the Credit Agreement, each of the undersigned
Lenders, constituting the Majority Lenders, hereby appoints WTNA to act as
Successor Agent under the Credit Agreement, the Collateral Agency Agreement, the
Intercreditor Agreement and each of the other Loan Documents, and the Borrower
hereby acknowledges and agrees to such appointment.

 

  4.

The Successor Agent hereby acknowledges and accepts its appointment as Successor
Agent under the Credit Agreement, the Collateral Agency Agreement, the
Intercreditor Agreement and each of the other Loan Documents and, as of the
Effective Date, hereby assumes all powers, rights and obligations of the
Administrative Agent under the Credit Agreement, the Collateral Agency
Agreement, the Intercreditor Agreement and each of the other Loan Documents.
Each of the parties hereto agrees to execute all documents and take such further
action as may be necessary to evidence the resignation and appointment described
herein.

 

  5.

Each of the parties hereto represents and warrants that the execution and
delivery of this Agreement has been duly authorized by it and constitutes a
valid, binding and enforceable obligation.

 

  6.

The parties hereby agree and acknowledge that, from and after the Effective
Date, WTNA shall be, and shall be deemed to be, the Administrative Agent under
the Credit Agreement and the other Loan Documents. In furtherance of the
foregoing, as of the Effective Date, unless the context otherwise requires, all
recitals, introductory paragraphs, defined terms and other references to
“Barclays Bank PLC” as the Administrative Agent in the Credit Agreement and the
other Loan Documents are hereby deemed amended to references to “Wilmington
Trust, National Association” as the Administrative Agent thereunder.

 

  7.

Effective as of the Effective Date, the Borrower, the Majority Lenders and the
Successor Agent hereby agree that the Credit Agreement is hereby amended as
follows:

 

2



--------------------------------------------------------------------------------

  a.

Section 11.03 of the Credit Agreement is hereby amended by adding the following
paragraph at the end thereof:

“Nothing in this Agreement shall require the Administrative Agent to expend its
own funds or otherwise incur any financial liability in the performance of any
of its duties or in the exercise of any of its rights or powers hereunder. The
Administrative Agent shall not be responsible or liable for any failure or delay
in the performance of its obligations under this Agreement or any other Loan
Document arising out of or caused, directly or indirectly, by circumstances
beyond its control, including without limitation, any act or provision of any
present or future law or regulation or governmental authority; acts of God;
earthquakes; fires; floods; wars; terrorism; civil or military disturbances;
sabotage; epidemics; riots; interruptions, loss or malfunctions of utilities,
computer (hardware or software) or communications service; accidents; labor
disputes; acts of civil or military authority or governmental actions; or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility.”

 

  b.

Section 11.08 of the Credit Agreement is amended by deleting the words “Simpson
Thacher & Bartlett LLP” and replacing them with the words “Covington & Burling
LLP”.

 

  c.

Article IX of the Credit Agreement is hereby amended by adding the following new
Section 11.12 at the end thereof:

“Section 11.12     Successors By Merger, Etc. Any corporation or association
into which the Administrative Agent may be converted or merged, or with which it
may be consolidated, or to which it may sell or transfer all or substantially
all of its corporate trust business and assets as a whole or substantially as a
whole, or any corporation or association resulting from any such conversion,
sale, merger, consolidation or transfer to which the Administrative Agent is a
party, will be and become the successor Administrative Agent under this
Agreement and will have and succeed to the rights, powers, duties, immunities,
indemnities, privileges and protections as its predecessor, without the
execution or filing of any instrument or paper or the performance of any further
act.”

 

  d.

Section 12.03(b) of the Credit Agreement is amended by inserting “(other than
with respect to each Agent (and any sub-agent thereof) and each Related Party of
each Agent (and any sub-agent thereof)” before the comma following the words
“bad faith” in the proviso thereto.

 

  8.

The Original Agent represents and warrants that, as of the Effective Date, after
giving effect to the transactions contemplated to occur on such date, it holds
no property or money under the Credit Agreement or any other Loan Document.

 

3



--------------------------------------------------------------------------------

  9.

The Borrower represents and warrants that the last date on which it paid
interest on the Loans is March 30, 2020.

 

  10.

The Original Agent hereby represents on and as of the Effective Date that:

 

  a.

The Original Agent has delivered to the Successor Agent (i) a schedule, as of
May 11, 2020, a copy of which is attached hereto as Schedule I, which schedule
reflects as of May 11, 2020, the most current information in the Original
Agent’s possession relating to the outstanding principal amount of, the relevant
interest periods for, and any accrued and unpaid interest payable on, the Term
Loans owed to each Lender, and (ii) a true, accurate and complete copy of the
Register maintained by the Original Agent pursuant to Section 12.04(b)(iv) of
the Credit Agreement as of the day prior to the Effective Date.

 

  b.

It is duly authorized to execute and perform its obligations under this
Agreement.

 

  11.

The Original Agent agrees that from and after the Effective Date, it shall use
commercially reasonable efforts, at the Borrower’s expense, to (i) deliver, or
cause to be delivered, promptly to the Successor Agent, copies of any written
notices and other written requests delivered by the Borrower or any Lender to
the Original Agent after the Effective Date, (ii) execute all documents as may
reasonably be requested by any Credit Party or the Successor Agent to transfer
the rights and privileges of the Original Agent in its capacity as
Administrative Agent under the Loan Documents to the Successor Agent (each in
form and substance reasonably satisfactory to the Original Agent), and
(iii) take all actions reasonably requested by the Successor Agent or its
representatives and reasonably acceptable to the Original Agent to facilitate
the transfer of information to the Successor Agents in connection with the Loan
Documents, including, without limitation, providing the names, addresses, copies
of tax forms and payment instructions related to each of the Lenders. The
Original Agent agrees to use commercially reasonable efforts to deliver an
updated copy of Schedule I to the Successor Agent within one (1) Business Day of
the Effective Date (or such later date as the Successor Agent may reasonably
agree) reflecting the most current information in the Original Agent’s
possession relating to the outstanding principal amount of, the relevant
interest periods for, and any accrued and unpaid interest payable on, the Term
Loans owed to each Lender as of the date of delivery.

 

  12.

It is the intention and understanding of the Original Agent and the Successor
Agent that any exchange of information under this Agreement that is otherwise
protected against disclosure by privilege, doctrine or rule of confidentiality
(such information, “Privileged Information”), whether before or after the
Effective Date (i) shall not waive any applicable privilege, doctrine or rule of
protection from disclosure, (ii) shall not diminish the confidentiality of the
Privileged Information and (iii) shall not be asserted as a waiver of any such
privilege, doctrine or rule by the Original Agent or the Successor Agent. The
Original Agent makes no representation or warranty and assumes no responsibility
with respect to (a) any statements, warranties or representations made in or in
connection with the Credit Agreement and the other Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, the Credit Agreement and
the other Loan Documents or any other instrument or document furnished pursuant
thereto, or (b) the financial condition of the Borrower or the performance or
observance by the

 

4



--------------------------------------------------------------------------------

  Borrower of any of its obligations under the Credit Agreement, the other Loan
Documents or any other instrument or document furnished pursuant thereto.

 

  13.

The Successor Agent (i) agrees that it will, independently and without reliance
upon the Original Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own decisions in taking or
not taking action under the Credit Agreement and the other Loan Documents; and
(ii) agrees to be bound by the provisions of the Credit Agreement and the other
Loan Documents and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement and the other Loan Documents are
required to be performed by it as the Successor Agent. The Successor Agent
represents and warrants that it is duly authorized to execute this Agreement and
to perform its obligations under this Agreement, the Credit Agreement and the
other Loan Documents.

 

  14.

To the knowledge of the Borrower, Schedule II hereto sets forth each material
Loan Document. As of the Effective Date, there have been no amendments,
supplements or consents with respect to such Loan Documents of which the
Borrower has knowledge, except as set forth on Schedule II.

 

  15.

The Borrower hereby represents on and as of the Effective Date that:

 

  a.

It is duly authorized to execute and perform its obligations under this
Agreement and that such execution is not prohibited by law.

 

  b.

Other than the April 15 Default Notice, the Borrower has not, (i) sent to the
Original Agent or any Lender any notice of a Default or Event of Default that is
continuing under the Credit Agreement or any other Loan Document or
(ii) received any letters or notices from the Original Agent purporting to
reserve any of its rights under the Credit Agreement and the other Loan
Documents. For purposes hereof, the “April 15 Default Notice” means the notice
of certain defaults contained in that certain Compliance Certificate delivered
by the Borrower to the Original Agent on April 15, 2020.

 

  16.

Each of the Lenders party hereto hereby represents and warrants that it is duly
authorized to execute, deliver and perform its obligations under this Agreement
and has duly executed and delivered this Agreement, and that such execution is
not prohibited by law.

 

  17.

For the avoidance of doubt, WTNA shall not be, and shall be deemed not to be, a
Lender under the Credit Agreement or the other Loan Documents and all references
contained therein relating to same are hereby deleted (and all relevant
provisions thereof adjusted accordingly to give effect thereto). In furtherance
of the foregoing, the Borrower and the Majority Lenders hereby agree that any
reference in the Credit Agreement or the other Loan Documents to the taking of
any discretionary action by the Administrative Agent shall, from and after the
Effective Date, be modified such that any such action may, if the Administrative
Agent so determines, only be taken by the Administrative Agent acting at the
written direction of the Majority Lenders (or such other level of

 

5



--------------------------------------------------------------------------------

  Lender approval as the Administrative Agent determines may be required by the
terms of the Credit Agreement or other Loan Document).

 

  18.

Each of the parties hereby agrees that (i) the Successor Agent shall have no
liability or responsibility under the Credit Agreement or any Loan Document for
any period prior to the Effective Date or for any act or omission of the
Borrower, the Original Agent or any of its respective agents prior to the
Effective Date, under or in connection with the Credit Agreement or any Loan
Document; and (ii) the Original Agent shall have no liability or responsibility
under the Credit Agreement or any Loan Document for any period from and at any
time following the Effective Date or for any act or omission of the Borrower,
the Successor Agent or any of its respective agents, under or in connection with
the Credit Agreement or any Loan Document. Each of the parties hereby further
acknowledges that the interests of Original Agent to which the Successor Agent
shall succeed in accordance with the terms of this Agreement do not include any
interests of Barclays (or any of its affiliates) in its capacity as a Lender
under the Credit Agreement or a lender under that certain Credit Agreement,
dated as of April 12, 2017, among the Borrower, Ultra Petroleum Corp., a Yukon
corporation, UP Energy Corporation, a Delaware corporation, the lenders from
time to time party thereto, and Bank of Montreal, as administrative agent.

 

  19.

For purposes of this Agreement, the term “Effective Date” means the first date
on which all of the following conditions have been satisfied:

 

  a.

each of the parties hereto, including the Lenders constituting the Majority
Lenders, shall have executed and delivered this Agreement;

 

  b.

the Original Agent shall have received from the Borrower payment in immediately
available funds of the costs, expenses, accrued and unpaid fees and other
amounts payable to it as the Original Agent pursuant to the Loan Documents
(including reasonable and documented fees and expenses of counsel invoiced in
reasonable detail at least one Business Day prior to the Effective Date);

 

  c.

the Successor Agent shall have received that certain Fee Letter, dated as of the
Effective Date (the “Successor Agent Fee Letter”), executed and delivered by a
duly authorized officer of the Borrower, which Successor Agent Fee Letter shall
constitute a “Fee Letter” as defined in the Credit Agreement; and

 

  d.

the Successor Agent shall have received from the Borrower payment in immediately
available funds of any amounts due and payable pursuant to the terms of the
Successor Agent Fee Letter, and any other amounts due and payable to it as
Successor Agent in accordance with the Credit Agreement (as amended by this
Agreement).

 

  20.

Notwithstanding the resignation of the Original Agent, the Borrower acknowledges
and agrees that the provisions of Article XI, Section 12.03 and Section 12.05 of
the Credit

 

6



--------------------------------------------------------------------------------

  Agreement shall continue in effect for the benefit of the Original Agent in
respect of any actions taken or omitted to be taken by it while it was acting as
the Original Agent.

 

  21.

On or prior to the Effective Date, the Original Agent shall deliver to the
Successor Agent copies of the Loan Documents set forth on Schedule II hereto,
together with all exhibits and schedules thereto which are in the possession of
the Original Agent.

 

  22.

(i) In the event that, after the Effective Date, the Original Agent receives any
principal, interest or other amount owing to any Lender or the Successor Agent
under any Loan Document, the Original Agent agrees that such payment shall be
held in trust for the Successor Agent, and the Original Agent shall promptly
return without setoff or counterclaim such payment to the Successor Agent for
payment to the Person entitled thereto.

(ii) In the event that, after the Effective Date, the Successor Agent receives
any principal, interest or other amount owing to the Original Agent under any
Loan Document, the Successor Agent agrees that such payment shall be held in
trust for the Original Agent and the Successor Agent shall promptly return
without setoff or counterclaim such payment to the Original Agent.

(iii) On and after the Effective Date, all payments of principal, interest, fees
and other Obligations payable by the Borrower or any other Credit Parties under
the Loan Documents to the Administrative Agent shall be payable to the Successor
Agent as and when such amounts become due and payable pursuant to the Loan
Documents.

 

  23.

(i) Unless otherwise specifically provided for, any notice or other
communication required or permitted to be given to the Successor Agent under any
Loan Document shall be sent to the address below and (ii) the address below
shall be deemed to constitute the “Agent’s Office” for all purposes of the Loan
Documents:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attn: Ultra Resources Loan Administrator

Email: jrose@wilmingtontrust.com

Fax: (612) 217-5651

with a copy (which shall not constitute notice) to:

Covington & Burling LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Attn: Ronald A. Hewitt

Email: rhewitt@cov.com

Fax: (212) 841-1010

 

7



--------------------------------------------------------------------------------

  24.

The validity, construction and enforcement of this Agreement shall be governed
by the laws of the State of New York without giving effect to principles of
conflict of law. The parties submit to the jurisdiction of any state or federal
court sitting in the Borough of Manhattan in the city of New York, New York in
any action or proceeding arising out of or relating to this Agreement and agree
that all claims in respect of the action or proceeding may be heard and
determined in any such court. EACH PARTY HEREBY WAIVES, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO,
IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS OR THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR
ENFORCEMENT HEREOF OR THEREOF.

 

  25.

Release. The Borrower (on behalf of itself and its Affiliates) and its
successors, assignees, employees, agents, representatives, officers, directors,
shareholders, and trustees (each, a “Releasing Party” and collectively, the
“Releasing Parties”), does hereby remise, release and discharge, and shall be
deemed to have forever remised, released and discharged, the Original Agent and
the Original Agent’s respective successors, and assignees, officers, directors,
affiliates, shareholders, trustees, agents, employees, consultants, experts,
advisors, attorneys and other professionals and (collectively hereinafter the
“Released Parties”), from any and all manner of action and actions, cause and
causes of action, claims, charges, demands, counterclaims, suits, debts, dues,
sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, damages, judgments, expenses, executions, liens,
claims of liens, claims of cost, penalties, attorney’s fees or any other
compensation, recovery or relief on account of any liability, obligation, demand
or cause of action of whatever nature, whether in law, equity or otherwise,
whether known or unknown, fixed or contingent, joint and/or several, secured or
unsecured, due or not due, primary or secondary, liquidated or unliquidated,
contractual or tortious, direct, indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, now existing,
heretofore existing or which may heretofore accrue against any of the Released
Parties solely in their capacities as such under the Loan Documents, whether
held in a personal or representative capacity, and which are based on any act,
fact, event or omission or other matter, cause or thing occurring at any time
prior to and including the date hereof in any way, directly or indirectly,
arising out of, connected with or relating to the Credit Agreement or any other
Loan Document and the transactions contemplated thereby, and all other
agreements, certificates, instruments and other documents and statements
(whether written or oral) related to any of the foregoing (each, a “Claim” and
collectively, the “Claims”). Each Releasing Party further stipulates and agrees
with respect to all Claims, that it hereby waives any and all provisions,
rights, and benefits conferred by Cal. Civ. Code 1542 or any law of any state of
the United States or of any foreign jurisdiction, or any principle of common
law, which is similar, comparable, or equivalent to Cal. Civ. Code 1542, which
provides: “a general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her

 

8



--------------------------------------------------------------------------------

  settlement with the debtor”. This Section 24 shall survive termination of each
of this Agreement and each other Loan Document.

 

  26.

The Successor Agent shall be entitled to conclusively rely upon, and neither the
Successor Agent nor the Original Agent shall incur any liability for the
Successor Agent’s reliance upon, the records, registers and other information
supplied to it by the Original Agent, the Borrower or any of their respective
Affiliates, and in no event shall the Successor Agent have any liability in
respect of the calculations, determinations or distributions made by the
Original Agent prior to the effectiveness of this Agreement, nor shall the
Successor Agent have any liability after the effectiveness of this Agreement to
the extent that any calculation, determination or distribution is made by it
based in whole or in part on information supplied to it by the Original Agent,
the Borrower or any of their respective Affiliates.

 

  27.

The Borrower and the Lenders party hereto acknowledge and agree that WTNA
succeeding to the position of the Administrative Agent has undertaken no
analysis or investigation of (i)(A) the Original Agent’s records as to the
outstanding principal amount of and any accrued interest payable on the Loans,
(B) the name of each Lender, the current contact information of each Lender and
the outstanding principal balances of the Loans owing to each such Lender under
the Loan Documents, (C) the Loan Documents, or any amendments, supplements,
waivers or consents thereto, or (D) whether or not any Event of Default has
occurred or is continuing under the Credit Agreement or other Loan Documents, or
(ii) the accuracy, sufficiency or completeness of any of the foregoing. WTNA
shall be entitled to rely on the fact that, as of the Effective Date, all
documents, materials, representations and warranties provided to it pursuant to
this Agreement are accurate and complete in all respects, subject to any
applicable knowledge or other qualifications set forth in this Agreement.

 

  28.

This Agreement may not be amended or modified except by a written instrument
executed by all the parties hereto and shall be binding upon, and inure to the
benefit of, the respective successors and assigns of the parties hereto.

 

  29.

This Agreement is a Loan Document for all purposes under the Credit Agreement.

 

  30.

This Agreement may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which, when so executed and
delivered, shall be an original, but all such counterparts shall together
consist of but one and the same instrument.

 

  31.

Each of the Schedules attached hereto are hereby incorporated in this Agreement
by reference and constitute a part of this Agreement.

 

  32.

This Agreement states the entire agreement and supersedes all prior agreements,
written or verbal, between the parties hereto with respect to the subject matter
hereof. Except as specifically modified by this Agreement, the Credit Agreement
and the other Loan Documents are hereby ratified and confirmed in all respects
and shall remain in full force and effect in accordance with their respective
terms.

 

9



--------------------------------------------------------------------------------

  33.

In the event that any provision of this Agreement, or the application of such
provision to any Person or set of circumstances, shall be determined to be
invalid, unlawful, void or unenforceable to any extent, the remainder of this
Agreement, and the application of such provisions to Person or circumstances
other than those as to which it is determined to be invalid, unlawful, void or
unenforceable, shall not be affected and shall continue to be valid and
enforceable to the fullest extent permitted by law.

 

  34.

The Borrower acknowledges that, in accordance with Section 326 of the USA
Patriot Act, WTNA, like all financial institutions, is required to obtain,
verify, and record information that identifies each person or legal entity that
establishes a relationship or opens an account with WTNA. The Borrower agrees
that it will provide WTNA with such information as it may request in order for
it to satisfy the requirements of the USA Patriot Act.

[REMAINDER OF THE PAGE INTENTIONALLY BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

ULTRA RESOURCES, INC.,

as Borrower,

             By:   /s/ David W. Honeyfield   Name:   David W. Honeyfield  
Title:   Senior Vice President and Chief Financial Officer

 

 

BARCLAYS BANK PLC,

as Original Agent,

             By:   /s/ Robert Walsh   Name:   Robert Walsh   Title:   Authorized
Signatory

 

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION,

as Successor Agent,

             By:   /s/ Jeffery Rose   Name:   Jeffery Rose   Title:   Vice
President

 

 

 

 

 

 

[SIGNATURE PAGE TO INSTRUMENT OF RESIGNATION, SUCCESSION AND AMENDMENT]



--------------------------------------------------------------------------------

LENDERS:

[Lender Signature Pages are on file with the Company]

 

[SIGNATURE PAGE TO INSTRUMENT OF RESIGNATION AND SUCCESSION]



--------------------------------------------------------------------------------

SCHEDULE I

LENDER POSITIONS

[On file with the Company]

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

MATERIAL LOAN DOCUMENTS

 

1.

Senior Secured Term Loan Agreement, dated as of April 12, 2017

 

2.

First Amendment to Senior Secured Term Loan Agreement, dated as of December 21,
2018

 

3.

Collateral Agency Agreement, dated as of April 12, 2017

 

4.

First Lien/Second Lien Intercreditor Agreement, dated as of December 21, 2018

 

5.

Guaranty and Collateral Agreement, dated as of April 12, 2017

 

6.

Amended and Restated Mortgage, Deed of Trust, Assignment of As-Extracted
Collateral, Security Agreement, Fixture Filing and Financing Statement, dated as
of December 21, 2018 (Wyoming)

 

7.

Deposit Account Control Agreement, dated as of June 6, 2017